Citation Nr: 1013796	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-33 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Johnston Memorial Hospital from 
September 28, 2005 to October 27, 2005.

(Issues of entitlement to special monthly compensation based 
on loss of use and the need for regular aid and attendance or 
at the housebound rate, and of entitlement to service 
connection for posttraumatic stress disorder, hearing loss, 
tinnitus, and hypertension are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, L.V., M.M., and A.L.


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from August 1940 to 
November 1944.  He was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Oklahoma City, Oklahoma.

The Veteran and three witnesses testified before the 
undersigned acting Veterans Law Judge at the RO in November 
2009.  A transcript of the hearing has been associated with 
the record.

During his hearing, the Veteran requested a waiver of the 
outstanding amount owed to the private facility.  The Board 
notes, however, that no payment of this amount has been made 
by VA, and that an overpayment has not been created.  As 
such, there can be no claim for waiver.  The Board apologizes 
for any confusion.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The Veteran received medical treatment at Johnston 
Memorial Hospital from September 28, 2005 to October 27, 
2005.

2.  The Veteran is service-connected for amputation of the 
left forearm and for amputation of the thumb at the 
metacarpophalangeal joint and unfavorable ankylosis of index, 
middle and ring fingers of the right hand.  His combined 
rating is 100 percent, effective from October 1951.

3.  The medical treatment provided by Johnston Memorial 
Hospital from September 28, 2005 to October 27, 2005 was not 
for a service-connected disability.

4.  The evidence does not show that the medical treatment 
provided by Johnston Memorial Hospital from September 28, 
2005 to October 27, 2005 was for a medical emergency and a VA 
facility was not available; nor does the evidence demonstrate 
that an attempt to use a feasibly available VA facility would 
not have been considered reasonable by a prudent layperson.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for medical 
services provided by Johnston Memorial Hospital from 
September 28, 2005 to October 27, 2005
under 38 U.S.C.A. § 1728 have not been met.  38 U.S.C.A. §§ 
1710, 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120, 17.121 (2009).

3. The criteria for payment or reimbursement for medical 
services provided by Johnston Memorial Hospital from 
September 28, 2005 to October 27, 2005, pursuant to the 
"Millennium Bill Act," have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Because the 
claim in this case is governed by the provisions of Chapter 
71 of Title 38 of the United States Code, the VCAA and its 
implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).

Nevertheless, the Board has reviewed the case for purposes of 
ascertaining that the Veteran has had a fair opportunity to 
present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  Specifically, the Veteran 
was asked to submit treatment records from Johnston Memorial 
Hospital, and he was afforded the opportunity to testify 
before the undersigned.  In short, the Board concludes from 
that review that the requirements for the fair development of 
the appeal have been met in this case.  

Analysis

Review of VA treatment records discloses that in May 2005, 
the Veteran refused to travel to the Dallas VAMC for 
colonoscopy.  The next VA treatment record in the file is 
dated in August 2005, and indicates that per letter from a 
physician at Mercy Memorial Health Center, adenocarcinoma of 
the rectum had been diagnosed and that the Veteran had 
undergone low anterior resection in June 2005.  Following 
that entry, the next entry is dated in November 2005, and 
indicates that the Veteran was hospitalized at Family Health 
Center of Southern Oklahoma and had recently been released.

Invoices were received from Johnston Memorial Hospital and 
Radiology Services of Ardmore in March 2006.  Those 
statements indicated that partial payment had been made by 
Medicare.  In letters dated July 11, 2006, the VAMC requested 
original itemized bills and copies of medical records from 
the Veteran, with courtesy copies to the two vendors.  No 
response was received.  

The Veteran and three witnesses testified before the 
undersigned in November 2009.  The Veteran stated that the 
treatment received from Johnston Memorial Hospital was for 
his cancer and a prolonged infection.  He alleged that the 
treatment was emergent in nature.  

Reimbursement for unauthorized medical expenses may be made 
pursuant to 38 U.S.C.A. § 1728.  In this regard, the Veteran 
maintains that the private medical services were rendered 
under emergent circumstances.  He has a permanent and total 
rating.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

Based on the current record, the Veteran does not meet the 
second or third criteria.  First, the Board notes that 
although the Veteran has indicated that the treatment was 
emergent, he has not responded to requests for records from 
the treating facility.  An emergency is defined as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994).  Moreover, in his November 2008 substantive 
appeal, the Veteran stated that he decided to have the 
initial surgery locally because Dallas was so far and that he 
had health issues.  He indicated that following surgery, he 
had complications and that he could not travel to Dallas due 
to a staph infection.  However, there are no records of 
treatment establishing a medical emergency.  Absent records 
supporting his allegation of a medical emergency, the Board 
is left with no competent factual basis for a finding that 
the care received from Johnston Memorial Hospital was 
emergent in nature.  

Second, the Board notes that there is no factual predicate 
for finding that a VA facility was not feasibly available.  
Prior and subsequent to the treatment at issue, the Veteran 
received care and medications at a VA outpatient clinic, and 
had been offered care at a VAMC but refused.  He alleges that 
Dallas was too far to travel.  The fact that the Veteran 
refused to travel to a feasibly available VA facility leads 
the Board to conclude that the Veteran does not satisfy this 
criterion.   

Therefore, not all of the criteria under 38 C.F.R. § 17.120 
have been met. Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 C.F.R. § 17.120.

The Board also notes that when a Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for emergency 
treatment, payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1003.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those Veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.

To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

In this case, as noted, the Veteran was not treated in an 
emergency.  The Board notes that 38 C.F.R. § 17.1002, one of 
the regulations implementing the Veterans Millennium Health 
Care and Benefits Act, also defines emergency services.  See 
38 C.F.R. § 17.1002(b).  Under 38 C.F.R. § 17.1002, emergency 
services exist where treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  38 
C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  

As discussed fully above, the Veteran has not provided VA 
with evidence supporting his contention that the services 
provided by Johnston Memorial Hospital were emergent in 
nature.  Moreover, even if the Board was to determine that 
the services were provided in an emergency, the Veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, of the services provided.  
Accordingly, the Board must find that the Veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  For these reasons and bases, the preponderance of 
the evidence is against the Veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes and sympathizes that the Veteran now has 
unexpected financial obligations.  However, the Board is 
bound by the law, and this decision must be made in 
accordance with the relevant statutes and regulations.  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).




ORDER

Payment or reimbursement for unauthorized medical services 
provided by Johnston Memorial Hospital from September 28, 
2005 to October 27, 2005, is denied.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


